Dissenting Opinion by
Judge Wilkinson, Jb. :
I must respectfully dissent. Relying on the same medical testimony as is relied upon by the majority, I believe that the referee had to capriciously disregard part of the uncontradicted testimony of Dr. Levine in order not to find the total disability began at least on May 28, 1976. True, Dr. Levine testified that on August 6, 1976, he formed his final opinion that Schwab was totally disabled. However, the issue here is not when Dr. Levine formed his final opinion. The issue is when Schwab became totally disabled.
In addition to his testimony on cross-examination that Schwab was totally disabled on May 28, 1976, Dr. Levine testified positively that when he examined Schwab on August 6, 1976, his condition was the same as it was on May 28, 1976.
*555Q. Would your conclusion as to disability be tbe same on May 28, 1976, as it was on August 6, 1976?
A. Yes.
If Schwab was totally disabled on August 6, 1976, which is not contested, then he had to be the same, i.e., totally disabled, on May 28, 1976. This is no contrary evidence.
I would modify the Board’s order to reflect a disability date from coal worker’s pneumoconiosis as of May 28, 1976, and prorate the compensation payable, 75 % to the Rochester & Pittsburgh Coal Company and Old Republic Companies, Petitioners, and 25% to the Commonwealth of Pennsylvania, Department of Labor and Industry.